Citation Nr: 0126849	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  96-04 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for eye conditions 
claimed as presbyopia, residuals of corneal abrasions and 
undiagnosed illness.

2.  Entitlement to a rating greater than 10 percent for 
headaches as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from May 1973 to June 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A February 1995 RO rating decision 
denied a claim for service connection for residuals of an eye 
injury.  A May 1998 RO rating decision granted service 
connection for headaches as due to undiagnosed illness, and 
assigned an initial 10 percent evaluation.  In September 
1999, the Board remanded both issues for further development.  


FINDINGS OF FACT

1.  Presbyopia is a form of refractive error which is not 
recognized as a disability under the law for VA compensation 
purposes.

2.  The veteran does not manifest an undiagnosed illness 
involving the eyes and does not have any residual disability 
related to corneal abrasions in service nor any other eye 
disability (other than service connected bilateral dry eyes 
and bilateral pinguecula) causally related to active service.

3.  The veteran's headache disorder is primarily manifested 
by 3 to 4 non-prostrating frontal headaches per week.


CONCLUSIONS OF LAW

1.  Presbyopia, residuals of corneal abrasions and an 
undiagnosed illness involving the eyes were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 
C.F.R. §§ 3.303(c), 3.317, 4.9 (2000); 66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).

2.  The criteria for a rating in excess of 10 percent for 
headaches as due to undiagnosed illness have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 
(2000); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
recently enacted regulations to implement the provisions of 
the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  
These changes in law are potentially applicable to the claims 
on appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC), the veteran has been provided notice of the 
Reasons and Bases in denying his claims.  He has also been 
advised to submit any lay, medical or other evidence which 
may support his claim either directly or by returning 
authorization forms provided by the RO.  In this case, he has 
submitted his own private medical and other evidence in 
support of his claim.  The veteran and his representative 
have also provided argument on his behalf.  VA has helped him 
obtain both private and VA clinical records and provided him 
VA examinations.  The veteran has not identified the 
existence of any additional evidence, which is not currently 
associated with his claims folder, that may substantiate his 
claims.  

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  In this respect, the 
issues have been fully developed, proper notice has been 
issued and there are no outstanding requests to obtain 
additional evidence or information.  A remand for RO 
consideration of the new duty to assist and notice 
regulations would only serve to impose additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Thus, the Board finds that no prejudice 
accrues to the veteran in proceeding to the merits of his 
claims at this time.   See Bernard v. Brown, 4 Vet. App. 384 
(1993) (the Board must consider whether a claimant will be 
prejudiced by addressing a question that has not been 
addressed by the RO).

II.  Service connection

At the outset, the Board notes that the RO has granted 
service connection for bilateral dry eyes and bilateral 
pinguecula as related to the veteran's exposure to airborne 
contaminants during Desert Storm.  The remaining issue on 
appeal is whether the veteran manifests any other disability 
of the eyes related to his active service, to include 
conditions claimed as presbyopia and residuals of corneal 
abrasions.  The Board will limit its discussion accordingly.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
1991).  The veteran has the responsibility of presenting and 
supporting his claim for benefits.  38 U.S.C.A. § 5107(a) 
(West Supp. 2001).  In evaluating his claim, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may be granted for undiagnosed illness manifested by 
objective indications of chronic disability during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1) (2000).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

A.  Presbyopia

The veteran contends that he is entitled to service 
connection for an eye condition diagnosed as presbyopia.  
Presbyopia is defined as "a visual condition that becomes 
apparent especially in middle age and in which loss of 
elasticity of the lens of the eye causes defective 
accommodation and inability to focus sharply for near 
vision."  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992), citing WEBSTER'S MEDICAL DESK DICTIONARY 573 (1986).  
It is a refractive error of the eye which is not considered a 
disease or injury within the meaning of applicable 
legislation governing the awards of compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9 (2001); 38 C.F.R. § 4.9 (2001).  
McNeely, 3 Vet. App. at 364.  Because presbyopia is not a 
ratable disability within the Schedule for Rating 
Disabilities for compensation purposes, the claim must be 
denied as a matter of law.  Sabonis, 6 Vet. App. at 430.

B.  Residuals of corneal scar

The veteran next contends that he manifests residual 
disability stemming from corneal abrasions in service.  His 
service medical records (SMR'S) document his treatment for 
arc weld burns to both eyes in April and May 1980.  At that 
time, he voiced complaint of eye irritation and loss of night 
vision.  A doctor notation stated as follows: "P[atien]t 
[with] corneal abrasion in '76 at 29 Palms caused by sand.  
No history of incident in health record."  His physical 
examination was significant for superficial punctate 
keratitis (SPK) of both eyes which was treated with Ilotycin 
ointment, 24 hours of bedrest and use of sunglasses for one 
week due to photophobia.  Thereafter, the SMR's are silent as 
to a finding of any residual disability related to the 
corneal abrasions.  His separation examination, dated in 
April 1993, revealed a diagnosis of small, bilateral 
pterygium. 

Post-service, the veteran underwent an extensive Persian Gulf 
Registry examination in October 1993.  A general medical 
examination noted a "[n]ormal" clinical evaluation of the 
eyes.  An ophthalmology examination, which noted a past 
history of white spots of the eyes and corneal abrasion, 
found that the corneas were "clear" bilaterally, and 
provided diagnoses of bilateral astigmatism, pingueculae and 
chronic conjunctival infection.  However, a January 1994 
Persian Gulf Registry letter from the VA general medical 
examiner noted that the veteran should consider follow-up 
treatment for "corneal abrasion."

A March 1998 VA eye examination resulted in diagnoses of 
bilateral dry eye, presbyopia, "no apparent residuals of 
injury or infection [of] both eyes," and pinguecula of both 
eyes.  A December 1999 eye examination, conducted by Costal 
Eye Clinic, reveals diagnoses of bilateral pingueculae, mild 
dry eye syndrome and chronic marginal blepharitis with a 
notation that the veteran's eyes were "otherwise basically 
healthy."  

A May 2000 VA eye examination, based upon extensive review of 
the claims folder, found no evidence that the veteran ever 
manifested bilateral pterygia as noted on the April 1993 
separation examination.  It was also noted that the veteran 
denied surgical removal of pterygia from either eye.  The 
examiner further opined that, while the veteran's service 
connected bilateral dry eyes and pinguecula could be 
attributed to artificial light exposure from his arc welding, 
the veteran's corneal abrasions in service were a frank one-
time injury without any residual disability.  The examiner 
also commented that the veteran did not appear to manifest 
any additional eye disability related to an undiagnosed 
illness.

The evidence in this case establishes that the veteran was 
treated for superficial punctate keratitis of both eyes 
stemming from arc weld burns in May 1980.  Keratitis has been 
defined as inflammation of the cornea.  McCay v. Brown, 9 
Vet. App. 183, 184 (1996), citing DORLAND'S MEDICAL 
DICTIONARY 873 (27th ed. 1988).  There is also a documented 
history that the veteran incurred corneal abrasions to his 
eyes due to blowing sand in 1976.  However, as addressed 
below, the evidence also establishes that the veteran's eye 
injuries were acute and transitory in nature, and resulted in 
no residual disability.

The most probative evidence in this case consists of the 
opinion from a VA optometrist who, upon physical examination 
of the veteran and review of the claims folder, provided a 
clear and unambiguous opinion that the veteran incurred a 
one-time frank injury to the eye which resolved without 
residual disability.  The record does contain a January 
Persian Gulf Registry letter which informed the veteran that 
he should consider follow-up treatment for "corneal 
abrasion."  However, the conclusion reached by the VA 
general medical examiner is not supported by his underlying 
general medical examination report nor the findings noted on 
the ophthalmology report.  To the extent that it represents a 
diagnosis, it is far outweighed in probative value by the VA 
examiner opinion in May 2000 and the absence of any 
supporting evidence or opinion that the veteran manifests any 
residual disability from his corneal abrasions.  The Board, 
therefore, concludes that the preponderance of the evidence 
is against a finding that the veteran manifests any residual 
disability related to his corneal abrasions in service.

The Board further finds that the evidence of record fails to 
establish that the veteran is entitled to service connection 
for any further disability of the eyes (other than service 
connected bilateral dry eyes and bilateral pinguecula).  The 
Board notes that the veteran's April 1993 separation 
examination noted a condition identified as small pterygium 
bilaterally.  However, ophthalmology examinations conducted 
October 1993, March 1998, December 1999 and May 2000 failed 
to diagnose such disability.  In fact, the VA examiner in May 
2000, upon examination of the veteran and review of the 
claims folder, noted that there had never been any apparent 
pterygia in the eyes.  Based upon this evidence, the Board 
must conclude that the preponderance of the evidence 
establishes that the veteran does not manifest pterygia of 
either eye.

Finally, the Board notes that the record discloses additional 
diagnoses of astigmatism and chronic blepharitis of both 
eyes.  Astigmatism is a refractive error which cannot be 
service connected.  See DORLANDS ILLUSTRATED MEDICAL 
DICTIONARY 151 (28th ed. 1994) (defining astigmatism as an 
"unequal curvature of the refractive surfaces of the eye); 
38 C.F.R. §§ 3.303(c), 4.9 (2001).  Chronic blepharitis was 
not diagnosed in service, and there is no competent medical 
opinion linking such disability to active service.  
Additionally, to the extent that the veteran still asserts 
that he manifests an undiagnosed eye disability related to 
his Persian Gulf service, the VA examiner in May 2000 
provided opinion that the veteran does not have an 
undiagnosed illness of the eyes.  Rather, the preponderance 
of the evidence establishes that the veteran has numerous 
diagnosed illnesses of the eyes contributing to his symptoms, 
and there is no medical evidence of record for the Board to 
reach a contrary conclusion.  See Sanden v. Derwinski, 2 Vet. 
App. 97 (1992). (VA must provide and identify the medical 
basis for rejecting a conclusion expressed by a trained 
medical professional).

In summary, the Board finds that the preponderance of the 
evidence establishes that the veteran does not manifest any 
residual disability related to corneal abrasions in service 
nor any other eye disability (other than service connected 
bilateral dry eyes and bilateral pinguecula) causally related 
to active service.  In so concluding, the Board has 
considered the veteran's contentions that he currently 
manifests additional disability of the eyes related to his 
active service.  As a lay person not shown to be trained in 
the medical sciences, the veteran is only competent to speak 
to the symptoms he manifested in service and thereafter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His lay 
opinion, in and of itself, is of no probative value regarding 
the diagnosis and etiology of any current disorder of the 
eye.  Id.  See generally 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §3.159)).  Thus, the Board 
assigns no probative weight to his lay opinion that he 
manifests any additional disability of the eyes other than 
service connected bilateral dry eyes and bilateral 
pinguecula.  The Board has also considered application of the 
doctrine of giving the veteran the benefit of the doubt.  
However, the doctrine is not for application as the 
preponderance of the competent evidence establishes that he 
does not manifest any further disability of the eye related 
to active service.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  
His claim, therefore, must be denied.

III.  Evaluation of headaches

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
has considered all the evidence of record, but has reported 
only the most probative evidence regarding the current degree 
of impairment which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The Board notes that this appeal originates from a May 1998 
RO rating decision that granted service connection for 
headaches as due to undiagnosed illness, and assigned an 
initial 10 percent evaluation effective to the date of claim.  
As such, the Board must consider whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The severity of a headache disorder is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
38 C.F.R. § 4.124a.  Under Diagnostic Code 8100, the current 
10 percent rating contemplates migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  The maximum 50 percent rating is warranted 
for very frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service connected headache 
disorder.  Briefly summarized, he denied the existence of 
"[f]requent or severe headache on his April 1993 separation 
examination.  Post-service, he first noted the presence of a 
headache disorder, without any indication as to severity, 
frequency or duration, on VA Form 21-4138 filing received in 
July 1993.  On VA neuropsychiatric examination, dated in 
January 1994, he complained of late afternoon or evening 
headaches which occurred one to two times per week.  He 
described his headaches as a constant ache of the forehead 
with occasional blurred or spotted vision.  His headaches 
were alleviated with aspirin or lying down and napping, and 
became worse without medication.  He denied symptoms of 
numbness, paralysis or vomiting.  He was not bothered by 
bright lights or noise.  His neurologic and mental status 
examinations were unremarkable, and he was given a diagnosis 
of probable tension type headaches.

Thereafter, the veteran's private and VA medical records are 
negative for complaint or treatment for headaches.  An August 
1994 neurologic examination by Eastern Carolina Internal 
Medicine, P.A., was unremarkable.  In an April 1997 letter 
addressed to the RO, the veteran complained of a chronic 
headache disorder, with some episodes more severe than 
others, without any further explanation regarding severity, 
frequency or duration. 

On VA neurological disorders examination dated in March 1998, 
the veteran complained of three to four frontal area 
headaches per week which lasted all day.  He described his 
headaches as "sometime sharp, sometimes dull and steady" 
which were relieved by taking Tylenol or Excedrin.  He stated 
that his headaches had decreased in intensity and frequency 
with the passage of time.  He denied associated symptoms.  
His neurologic examination was unremarkable with the 
exception of neurological deficits related to cervical disc 
disease.  He was given a diagnosis of tension headaches.

The veteran's subsequent private medical records are negative 
for complaint or treatment for headache disorder.

The record next reveals that the veteran underwent VA 
neurological disorders examination in September 2000.  At 
that time, he complained of bilateral frontal head pains 
which usually lasted from one to two hours, but occasionally 
extended for two days.  The onset was either abrupt or 
gradual.  They were "greatly relieved with Tylenol within 1/2 
hour usually.  His longest time free from headaches was one 
to two weeks.  His pains did not begin at any typical time in 
the day, but sometimes were worse when first waking up.  His 
neurologic examination was described as "negative" and he 
was given a diagnosis of muscle tension headaches.

In a statement received in May 2001, the veteran stated as 
follows:

"My headaches come and go and I have 
missed work because of them.  I have to 
take a combination of Excedrin and some 
sinus medications to get rid of them."

Based upon the above, the Board finds, by a preponderance of 
the evidence, that the veteran is not entitled to a rating in 
excess of 10 percent for his headache disorder.  During the 
appeal period, his statements of record reflect complaint of 
three to four frontal area headaches per week of varying 
degrees of intensity and duration.  He has stated on several 
occasions that his headaches were alleviated or "greatly 
relieved" with the use of over-the-counter medication.  He 
has described some occasions of all day headaches with an 
occasional instance of lying down or missing work due to 
headaches.  However, his statements of record fail to 
establish the existence of any headache attacks which could 
be properly construed as prostrating in nature.  See 
WEBSTER'S II NEW COLLEGE DICTIONARY 889 (1995) (using 
physically or emotionally exhausted and incapacitated as 
adjectives used to describe the meaning of prostrate).  
Certainly, there is no medical opinion to that effect.  On 
this basis, the Board finds, by a preponderance of the 
evidence, that the veteran's headache disorder has been 
primarily manifested by 3 to 4 non-prostrating frontal 
headaches per week throughout the entire appeal period.  As 
such, he has not met the criteria for a 30 percent rating 
under Diagnostic Code 8100.  As the preponderance of the 
evidence weighs against the claim, the doctrine of the 
benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 4.3 (2000).



ORDER

Service connection for eye conditions claimed as presbyopia, 
residuals of corneal abrasions and undiagnosed eye disease is 
denied.

An evaluation in excess of 10 percent for headaches as due to 
undiagnosed illness is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

